DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-15)  in the reply filed on 7/8/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lilak e al (US Publication No. 2020/0006331) in view of Zhang et al (US Publication No. 2019/0319095).
Regarding claim 1, Lilak discloses a semiconductor device, comprising:
a first transistor ¶0050-0051 comprising: a plurality of channel members Fig 3h, 305 vertically stacked over one another, and a first source/drain feature adjoining the plurality of channel members ¶0048-0049; a second transistor ¶0040-0042 Fig 3f disposed over the first transistor, the second transistor comprising: a fin structure Fig 3f ,309, and a second source/drain feature adjoining the fin structure¶0048-0049, 0052. Lilak discloses all the limitations but silent on the conductive structure. 
Whereas Zhang discloses a conductive feature electrically connecting the first source/drain feature and the second source/drain feature Fig 14, 36. Lilak and Zhang are analogous art because they are directed to semiconductor devices having stacked configuration and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lilak because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the contact structure and incorporate the teachings of Zhang to improve device connectivity.
Regarding claim 2, Lilak discloses wherein the first transistor further comprises a first gate structure that wraps around each of the plurality of channel members, wherein the second transistor further comprises a second gate structure that wraps over the fin structure, wherein the first gate structure is in contact with the second gate structure Fig 3g-3h.
Regarding claim 3, Lilak discloses wherein the plurality of channel members comprise silicon (Si), wherein the fin structure comprises silicon germanium (SiGe) ¶0044.
Regarding claim 4, Lilak discloses wherein the plurality of channel members comprise silicon (Si), germanium (Ge), silicon germanium (SiGe), molybdenum disulfide (MoS2), tungsten diselenide (WSe2), or hafnium ditelluride (HfTe2) ¶0044 wherein the fin structure comprises silicon (Si), germanium (Ge), silicon germanium (SiGe), molybdenum disulfide (MoS2), tungsten diselenide (WSe2), or hafnium ditelluride (HfTe2) ¶0044.
Regarding claim 5, Zhang discloses wherein the conductive feature extends through the second source/drain feature Fig 14.
Regarding claim 6, Zhang discloses wherein the conductive feature extends through the first source/drain feature Fig 14.

Regarding claim 7, Zhang discloses wherein the first transistor further comprises a first source/drain contact disposed over the first source/drain feature, wherein the second transistor further comprises a second source/drain contact disposed over the second source/drain feature, wherein the conductive feature is in direct contact with the first source/drain contact and the second source/drain contact Fig 14.
Regarding claim 8, Zhang discloses wherein the first transistor further comprises a third source/drain contact disposed below the first source/drain feature, wherein the second transistor further comprises a fourth source/drain contact disposed over the second source/drain feature, wherein the conductive feature is in direct contact with the third source/drain contact and the fourth source/drain contact Fig 14.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lilak e al (US Publication No. 2020/0006331) in view of Dewey et al (US Publication No. 2020/0295003).
Regarding claim 9, Lilak discloses a semiconductor device, comprising:
a first transistor ¶0050-0051 comprising: first source/drain feature ¶0048-0049; and
a plurality of channel members Fig 3h, 305 vertically stacked over one another and extending between the first source feature and the first drain feature Fig 3h ¶0048-0049; and a second transistor ¶0040-0042 Fig 3f disposed over the first transistor, the second transistor comprising: a second source feature and a second drain feature¶0048-0049, 0052;a fin structure Fig 3f ,309 extending between the second source feature and the second drain feature ¶0048-0049, 0052. Lilak discloses all the limitations but silent on the arrangement of the source feature. 
Whereas Dewey discloses a second source feature is directly over the first source feature, wherein the second drain feature is directly over the first drain feature Fig 17B ¶0047. Lilak and Dewey are analogous art because they are directed to semiconductor devices having stacked configuration and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lilak because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the S/D structure and incorporate the teachings of Dewey to improve device connectivity.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lilak e al (US Publication No. 2020/0006331) in view of Dewey et al (US Publication No. 2020/0295003) and in further view of Zhang et al (US Publication No. 2019/0319095).
Regarding claim 10, Lilak and Dewey disclose all the limitations except for the contact structure. Whereas Zhang discloses wherein the first transistor further comprises a first drain contact disposed over the first drain feature, wherein the second transistor further comprises a second drain contact disposed over the second drain feature Fig 14. Lilak and Zhang are analogous art because they are directed to semiconductor devices having stacked configuration and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lilak because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the contact structure and incorporate the teachings of Zhang to improve device connectivity.
Regarding claim 12, Zhang discloses wherein the first drain contact overhangs the first drain feature, wherein the second drain contact overhangs the second drain feature Fig 14.

Claims 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lilak e al (US Publication No. 2020/0006331) in view of Dewey et al (US Publication No. 2020/0295003) and Zhang et al (US Publication No. 2019/0319095) and in further view of Rubin et al (US Publication No. 2020/0126987).
Regarding claim 11, Lilak, Dewey and Zhang disclose all the limitations except for the source and drain feature. Whereas Rubin discloses wherein the first drain feature comprises silicon doped with an n-type dopant wherein the second drain feature comprises silicon germanium doped with a p- type dopant, wherein the first drain contact and the second drain contact comprise a metal ¶0040-0041. Lilak and Rubin are analogous art because they are directed to semiconductor devices having stacked configuration and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lilak because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the contact structure and incorporate the teachings of Rubin to improve connectivity between neighboring devices.
	Regarding claim 13, Rubin discloses a first conductive feature electrically coupling the first drain contact and the second drain contact ¶0042-0043.
Regarding claim 14, Rubin discloses wherein the first conductive feature extends through the second drain feature  ¶0042-0043.
Regarding claim 15, Rubin discloses the first transistor further comprises a first source contact disposed below the first drain feature, wherein the second transistor further comprises a second source contact disposed over the second drain feature ¶0040-0043 Fig 6 and 14.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lilak e al (US Publication No. 2020/0006331) in view of Lilak et al (US Publication No. 20200006330).
	Regarding claim 21, Lilak 331 discloses a semiconductor structure, comprising:
a backside dielectric layer Fig 3a, 301 ¶0042;a plurality of nanostructures Fig 3a, 305 disposed over the backside dielectric layer Fig 3a, 301;a first gate structure Fig 3h, 19b wrapping around each of the plurality of nanostructures ¶0051;a first passivation layer Fig 3h, 320 disposed over the first gate structure Fig 3h;a semiconductor fin Fig 3h, 309 and a second gate structure wrapping over the semiconductor fin Fig 3g-3h. Lilak 331 discloses all the limitations except having a second passivation layer. Whereas Lilak 330 discloses a second passivation layer Fig 2A, 101 disposed over the first passivation layer Fig 2A, 111; a semiconductor fin Fig 2A, 117 disposed on the second passivation layer Fig 2A, 101. Lilak 331 and Lilak 330 are analogous art because they are directed to semiconductor devices having stacked configuration and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lilak 331 because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the isolation structure and incorporate the teachings of Lilak 330 to improve device separation and insulation.

Regarding claim 22, Lilak 330 discloses wherein the semiconductor fin is disposed directly over the plurality of nanostructures Fig 3g-3h.
Regarding claim 23, Lilak 330 discloses further comprising: a first source/drain feature and a second source/drain feature sandwiching the plurality of nanostructures along a direction ¶0051-0052; and a third source/drain feature and a fourth source/drain feature sandwiching the semiconductor fin along a direction ¶0051-0052.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lilak e al (US Publication No. 2020/0006331) in view of Lilak et al (US Publication No. 20200006330) and in further view of Zhang et al (US Publication No. 2019/0319095).
Regarding claim 24, Lilak 331 and Lilak 330 disclose all the limitations except for the contact structure. Whereas Zhang discloses a first source/drain contact disposed below and in electrical communication with the first source/drain feature; and a second source/drain contact disposed over and in electrical communication with the second source/drain feature Fig 14. Lilak and Zhang are analogous art because they are directed to semiconductor devices having stacked configuration and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lilak because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the contact structure and incorporate the teachings of Zhang to improve device connectivity.


Regarding claim 25, Zhang discloses further comprising: a third source/drain contact disposed over and in electrical communication with the third source/drain feature; and a fourth source/drain contact disposed over and in electrical communication with the fourth source/drain feature Fig 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/           Primary Examiner, Art Unit 2811